ROLAPP, District Judge.
I concur in the result, but I cannot concur in so much of tbe opinion expressing tbe doctrine that any physical examination made upon a person by a physician or surgeon raises a presumption that the relation of physician- and- patient exists, or that such examination creates any presumption-that tbe information acquired is for *226the purpose of prescribing or acting for such examined person ; nor can I concur in so much of the opinion as approves the doctrine that the statute in question should not be restricted by technical rules. On the contrary, I am of the opinion that, before a party to an action can avail himself of the provisions of this statute, he should affirmatively show that the proffered witness is disqualified from testifying and that his testimony would violate the express provisions of the statute.